Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 1 of 14 FILE ID #30

ED
MAR 16 299)

CLE
IN THE UNITED STATES DISTRICT COURT go UTM tS DigSTRICT Cour

FOR THE SOUTHERN DISTRICT OF ILLINOIS Easy s+ LOS or OF FILLINGS

UNITED STATES OF AMERICA, )
)
Plaintiff, )
5 a SP
vs. ) Criminal No. | -33 003&- M
)
MELISSA D. WASYLAK, ) Title 18, United States Code, Sections
) 641 & 1343, and Title 42, United States
Defendant ) Code, Section 1383a(a)(1)
)
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1
Wire Fraud — 18 U.S.C. § 1343
1. At times material to this indictment:
a. The Social Security Administration (“SSA”) operated a program known as

Supplemental Security Income (“SSI”).

b. The purpose of SSI was to assure a minimum level of income to people who
were aged, blind, or disabled and who had limited income and resources.

c. Children were eligible to receive SSI benefits. When the children turned
18, the SSA determined eligibility for continued SSI based upon the criteria for adult applications.

d. Most children under the age of 18, and adults who needed help managing
their financial affairs, were required to have a “Representative Payee” for purposes of receiving
their SSI benefits. A Representative Payee was a person, agency, organization, or institution

selected by SSA to manage the child’s SSI benefits.
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 2o0f14 Page ID #31

e. All SSI benefits were required to be used to pay for the needs of the child
or adult beneficiary. Specifically, Representative Payees were required to use the beneficiary’s
SSI benefits for the child’s basic needs for food, clothing, housing, medical care, and personal
comfort items.

f. SSI beneficiaries, or their Representative Payees, were required to report
any changes that might have affected eligibility to receive SSI benefits, including changes of
addresses and changes in living arrangements.

g. Under certain circumstances, Representative Payees were required to
annually report to SSA how the SSI funds were used.

2. At times material to this indictment:

a. Defendant MELISSA D. WASYLAK was a resident of Alton, Illinois, and

East Alton, Illinois.

b. In 1995, WASYLAK bore a child with the initials “C.P.” C.P. was born

with Downs Syndrome.

c. WASYLAK applied for C.P. to receive SSI benefits shortly after C.P. was
born. The application was approved.

d. WASLYAK was approved to be the Representative Payee for C.P.

e. WASYLAK caused C.P.’s SSI benefits to be deposited into an account, in

WASYLAK’s name, at First Clover Leaf Bank. First Clover Leaf Bank was later purchased by

First Mid Bank & Trust.
3, From at least November 1, 2011, through at least May 23, 2019, in Madison
County, within the Southern District of Illinois, and elsewhere,

MELISSA D. WASYLAK,
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 30f14 Page ID #32

defendant herein, knowingly devised and engaged in a scheme to defraud the Social Security
Administration and C.P., and to obtain money, funds, and property belonging to the Social Security
Administration by means of materially false and fraudulent pretenses, representations, and
promises.

4, The object of this scheme was for WASYLAK to obtain and use for her personal
benefit at least $58,345 of SSI benefits that were intended to benefit C.P.

5. In approximately 2008, C.P. stopped residing with WASYLAK and began residing
with WASYLAK’ ex-husband, W.G.

6. After C.P. stopped residing with her, WASYLAK continued to receive C.P’s SSI
benefits via direct deposits into her account at First Clover Leaf Bank/First Mid Bank & Trust.
WASYLAK used these SSI funds to pay her own personal expenses.

7. WASYLAK concealed from the Social Security Administration that C.P. was no
longer residing with her.

8. For purposes of concealing her illegal behavior, WASYLAK submitted
“Representative Payee Reports” to the Social Security Administration which falsely claimed that
C.P. was still residing with her, and which falsely claimed that WASYLAK had used all of the
SSI benefits received in the past year to pay for C.P.’s expenses.

9. On or about December 31, 2018,

MELISSA D. WASYLAK,
defendant herein, for the purpose of executing the aforesaid scheme, and attempting to do so,
knowingly caused to be transmitted by means of a wire communication in interstate commerce,

certain signals from East Rutherford, New Jersey, to Mattoon, Illinois, namely a wire transfer of
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 4of14 Page ID #33

$771 in SSI benefits for C.P., which were deposited into account number xxxxxx5227 in the name

of WASYLAK at First Mid Bank & Trust;

In violation of Title 18, United States Code, Section 1343.

COUNT TWO
Wire Fraud — 18 U.S.C. § 1343
1. Paragraphs | through 8 of Count One of this indictment are realleged here.
2. On or about February 1, 2019,
MELISSA D. WASYLAK,

defendant herein, for the purpose of executing the aforesaid scheme, and attempting to do so,
knowingly caused to be transmitted by means of a wire communication in interstate commerce,
certain signals from East Rutherford, New Jersey, to Mattoon, Illinois, namely a wire transfer of
$771 in SSI benefits for C.P., which were deposited into account number xxxxxx5227 in the name
of WASYLAK at First Mid Bank & Trust;

In violation of Title 18, United States Code, Section 1343.
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page5of14 Page ID #34

COUNT THREE
Wire Fraud — 18 U.S.C. § 1343

1. Paragraphs | through 8 of Count One of this indictment are realleged here.
2. On or about March 1, 2019,
MELISSA D. WASYLAK,

defendant herein, for the purpose of executing the aforesaid scheme, and attempting to do so,
knowingly caused to be transmitted by means of a wire communication in interstate commerce,
certain signals from East Rutherford, New Jersey, to Mattoon, Illinois, namely a wire transfer of
$771 in SSI benefits for C.P., which were deposited into account number xxxxxx5227 in the name
of WASYLAK at First Mid Bank & Trust;

In violation of Title 18, United States Code, Section 1343.

COUNT FOUR
Wire Fraud — 18 U.S.C. § 1343

1. Paragraphs | through 8 of Count One of this indictment are realleged here.
2, On or about April 1, 2019,
MELISSA D. WASYLAK,

defendant herein, for the purpose of executing the aforesaid scheme, and attempting to do so,
knowingly caused to be transmitted by means of a wire communication in interstate commerce,
certain signals from East Rutherford, New Jersey, to Mattoon, Illinois, namely a wire transfer of
$771 in SSI benefits for'C.P., which were deposited into account number xxxxxx5227 in the name
of WASYLAK at First Mid Bank & Trust;

In violation of Title 18, United States Code, Section 1343.
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 6of14 Page ID #35

COUNT FIVE
Wire Fraud — 18 U.S.C. § 1343

1. Paragraphs 1 through 8 of Count One of this indictment are realleged here.
2. On or about May 1, 2019,
MELISSA D. WASYLAK,

defendant herein, for the purpose of executing the aforesaid scheme, and attempting to do so,
knowingly caused to be transmitted by means of a wire communication in interstate commerce,
certain signals from East Rutherford, New Jersey, to Mattoon, Illinois, namely a wire transfer of
$771 in SSI benefits for C.P., which were deposited into account number xxxxxx5227 in the name
of WASYLAK at First Mid Bank & Trust;

In violation of Title 18, United States Code, Section 1343.

COUNT SIX
Theft of Government Funds — 18 U.S.C. § 641

On approximately August 2, 2018, in Madison County, within the Southern District of

Illinois,

MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged
to the United States, namely by using $66.25 of SSI funds to make a purchase at Ted’s Motorcycle
World in Alton, Illinois;

Tn violation of Title 18, United States Code, Section 641.
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 7of14 Page ID #36

COUNT SEVEN
Theft of Government Funds — 18 U.S.C. § 641

On approximately September 4, 2018, in Madison County, within the Southern District of
Illinois,
MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged
to the United States, namely by using $88.45 of SSI funds to make a payment to Expert Pay for
one of her personal debts;

In violation of Title 18, United States Code, Section 641.

COUNT EIGHT
Theft of Government Funds — 18 U.S.C. § 641

On approximately October 3, 2018, in Madison County, within the Southern District of
Illinois,
MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged
to the United States, namely by using $267.70 of SSI funds to make a payment to Expert Pay for
one of her personal debts;

In violation of Title 18, United States Code, Section 641.
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 8o0f14 Page ID #37

COUNT NINE
Theft of Government Funds — 18 U.S.C. § 641

On approximately November 2, 2018, in Madison County, within the Southern District of
Tilinois,
MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged
to the United States, namely by withdrawing $80 of SSI funds from account number xxxxxx5227
and using those funds to pay for her personal expenses;

In violation of Title 18, United States Code, Section 641.

COUNT TEN
Theft of Government Funds — 18 U.S.C. § 641

On approximately November 2, 2018, in Madison County, within the Southern District of
Illinois,
MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged
to the United States, namely by using $157.27 of SSI funds to make a payment to Expert Pay for
one of her personal debts;

In violation of Title 18, United States Code, Section 641.
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 9of14 Page ID #38

COUNT ELEVEN
Theft of Government Funds — 18 U.S.C. § 641

On approximately December 3, 2018, in Madison County, within the Southern District of
Illinois,
MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged
to the United States, namely by using $164.41 of SSI funds to make a payment to Expert Pay for
one of her personal debts;

In violation of Title 18, United States Code, Section 641.

COUNT TWELVE
Theft of Government Funds — 18 U.S.C. § 641

On approximately January 3, 2019, in Madison County, within the Southern District of
Illinois,
MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged
to the United States, namely by using $53.55 of SSI funds to make a payment to Expert Pay for
one of her personal debts;

In violation of Title 18, United States Code, Section 641.
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 10 0f14 Page ID #39

COUNT THIRTEEN
Theft of Government Funds — 18 U.S.C. § 641

On approximately February 4, 2019, in Madison County, within the Southern District of

Illinois,

MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged
to the United States, namely by using $145 of SSI funds to make a payment to Expert Pay for one
of her personal debts;

In violation of Title 18, United States Code, Section 641.

COUNT FOURTEEN
Theft of Government Funds — 18 U.S.C. § 641

On approximately March 4, 2019, in Madison County, within the Southern District of

Illinois,

MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged
to the United States, namely by withdrawing $102.75 of SSI funds from account number
XXXXXX5227 and using those funds to pay for her personal expenses;

In violation of Title 18, United States Code, Section 641.

10
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 110f14 Page ID #40

COUNT FIFTEEN
Theft of Government Funds — 18 U.S.C. § 641

On approximately March 4, 2019, in Madison County, within the Southern District of

lilinois,
MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged

to the United States, namely by using $23.47 of SSI funds to make a payment to Expert Pay for

one of her personal debts;

In violation of Title 18, United States Code, Section 641.

COUNT SIXTEEN
Theft of Government Funds — 18 U.S.C. § 641

On approximately April 3, 2019, in Madison County, within the Southern District of
Illinois,
MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged

to the United States, namely by using $31.16 of SSI funds to make a payment to Expert Pay for

one of her personal debts;

In violation of Title 18, United States Code, Section 641.

tl
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 120f14 Page ID #41

COUNT SEVENTEEN
Theft of Government Funds — 18 U.S.C. § 641

On approximately May 2, 2019, in Madison County, within the Southern District of

Illinois,
MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged

to the United States, namely by using $69.90 of SSI funds to pay for a subscription with a company

called UltraForeclosures.com;

In violation of Title 18, United States Code, Section 641.

COUNT EIGHTEEN
Theft of Government Funds — 18 U.S.C. § 641

On approximately May 3, 2019, in Madison County, within the Southern District of

Illinois,

MELISSA D. WASYLAK,
defendant herein, did embezzle, steal, and knowingly convert to her own use money that belonged
to the United States, namely by withdrawing $73 of SSI funds from account number xxxxxx5227
and using those funds to pay for her personal expenses;

In violation of Title 18, United States Code, Section 641.

12
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 130f14 Page ID #42

COUNT NINETEEN
False Statements in Connection with SSI Benefits — 42 U.S.C. § 1383a(a)(2)

On or about May 1, 2017, at Madison County, in the Southern District of Iinois,
MELISSA D. WASYLAK,
defendant herein, did knowingly and willfully make, and cause to be made, a false statement of
material fact for use in determining rights to SSI benefits, namely the statements on a

Representative Payee Report that:

C.P.’s current address was 134 Goulding Avenue, East Alton,
Illinois 62024; and

She had used all $7,894 of the SSI benefits received from 11/1/2014
to 10/31/2015 to pay for C.P.’s food and housing;

In violation of Title 42, United States Code, Section 1383a(a)(2).

COUNT TWENTY
False Statements in Connection with SSI Benefits — 42 U.S.C. § 1383a(a)(2)

On or about May 1, 2017, at Madison County, in the Southern District of Illinois,
MELISSA D. WASYLAK,
defendant herein, did knowingly and willfully make, and cause to be made, a false statement of
material fact for use in determining rights to SSI benefits, namely the statements on a

Representative Payee Report that:

C.P.’s current address was 134 Goulding Avenue, East Alton,
Illinois 62024; and

She had used all $8,553 of the SSI benefits received from 11/1/2015
to 10/31/2016 to pay for C.P.’s food and housing;

In violation of Title 42, United States Code, Section 1383a(a)(2).

13
Case 3:21-cr-30038-SPM Document1 Filed 03/16/21 Page 140f14 Page ID #43

COUNT TWENTY-ONE
False Statements in Connection with SSI Benefits — 42 U.S.C. § 1383a(a)(2)

On or about February 24, 2018, at Madison County, in the Southern District of [inois,
MELISSA D. WASYLAK,
defendant herein, did knowingly and willfully make, and cause to be made, a false statement of

material fact for use in determining rights to SSI benefits, namely the statements on a

Representative Payee Report that:

C.P.’s current address was 134 Goulding Avenue, East Alton,
Illinois 62024;

She had used $8,016 of the $8,816 in SSI benefits received from
11/1/2016 to 10/31/2017 to pay for C.P.’s food and housing; and

She had used the remaining $800 of the $8,816 of SSI benefits
received from 11/1/2016 to 10/31/2017 to pay for C.P.’s clothing,
education, medical and dental expenses, recreation, or personal

items;

In violation of Title 42, United States Code, Section 1383a(a)(2).
Digitally signed by

~ STEVEN WEINHOEFT
WC Date: 2021.03.16

08:13:52 -05'00'

STEVEN D. WEINHOEFT
United States Attorney

Kes Dee

SCOTT A. VERSEMAN
Assistant United States Attorney

 

Recommended bond: $10.000 Unsecured

 

14
